Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma condensed consolidated financial statements are based upon the historical financial statements of Merge Healthcare Incorporated (Merge, we, us or our) and AMICAS, Inc. (AMICAS) after giving effect to our acquisition of all of the issued and outstanding shares of AMICAS. On April 28, 2010, we completed the acquisition of AMICAS through a tender offer for the outstanding shares of common stock of AMICAS at $6.05 per share in cash.Following the tender offer, we purchased the remaining shares pursuant to a merger of a subsidiary of Merge with and into AMICAS.Total transaction consideration was approximately $223.9 million for the 37,009,990 outstanding shares.In addition, shortly before the completion of the acquisition, AMICAS paid cash to holders of vested, in-the-money stock options for the difference between $6.05 per share and the exercise price of such options.Further, the holders of shares of restricted stock were paid $6.05 per share in cash.The total consideration paid to option and restricted stock holders was approximately $22.9 million. We financed the transaction with $200 million of senior secured notes (Notes), cash already available at the two companies and proceeds of $41.8 million from the issuance of preferred and common stock.The Notes were issued at 97.266% of the principal amount, are due in 2015, bear interest at 11.75% of principal (payable on May 1st and November 1st of each year) and were offered in a private placement pursuant to Rule 144A and Regulation S under the Securities Act of 1933, as amended. We issued 41,750 shares of preferred stock and 7,515,000 shares of common stock for the $41.8 million of proceeds received.As of March 31, 2010, we had received and placed $30.0 million of the stock proceeds in escrow pursuant to the Merger Agreement with AMICAS and were required to release $4.3 million of the escrow to pay one-half of the break-up fees due to a former potential acquirer of AMICAS. The following unaudited pro forma condensed consolidated financial statements present (i) the historical balance sheets of Merge and AMICAS as of March 31, 2010, giving pro forma effect as if the acquisition had occurred on March 31, 2010, (ii) the historical statements of operations of Merge and AMICAS for the three months ended March 31, 2010, giving pro forma effect as if the acquisition had occurred on January 1, 2009 and (iii) the historical statements of operations of Merge (pro forma for the acquisitions of etrials Worldwide, Inc. (etrials) and Confirma, Inc. (Confirma) as if such acquisitions had occurred on January 1, 2009) and AMICAS (pro forma for the acquisition of Emageon, Inc. (Emageon) as if the acquisition had occurred on January 1, 2009) for the year ended December 31, 2009, giving pro forma effect to the acquisition as if it had occurred on January 1, 2009. The historical financial information has been adjusted to give effect to pro forma events that are directly attributable to the acquisition, are factually supportable and, in the case of the pro forma statements of operations, have a recurring impact.The pro forma adjustments are preliminary, and the unaudited pro forma condensed combined financial statements are not necessarily indicative of the financial position or results of operations that may have actually occurred had the acquisition taken place on the dates noted, or the future financial position or operating results of the combined company.The pro forma adjustments are based upon available information and assumptions that we believe are reasonable. The acquisition of AMICAS will be accounted for in accordance with ASC Topic No. 805, Business Combinations.Under the acquisition method of accounting, the total purchase price will be allocated to the net tangible and intangible assets acquired and liabilities assumed, based on various estimates of their respective fair values.The purchase price allocations set forth in the following unaudited pro forma condensed combined financial statements are based on the current book value of the AMICAS tangible assets and liabilities, adjusted only for the estimated impact to deferred revenue and a reduction of prepaid software licenses purchased from us, until such time that we can complete our assessment of the estimated fair value of AMICAS’ net assets acquired. We expect that the allocation of tangible assets acquired will include, among other things, items such as cash, accounts receivable, unbilled accounts receivable, prepaid expenses and deposits, property and equipment and tangible liabilities to include, among other things, items such as accounts payable, accrued liabilities, deferred revenue, income taxes (accrued and deferred), and capital lease obligations.We also expect to allocate a portion of the purchase price for accounting purposes to intangible assets and liabilities such as internally developed software or technology, customer relationships, trade names, non-compete agreements, and any lease contracts that may not be at fair value.For pro forma purposes, the entire excess purchase price has been allocated between goodwill and intangibles based on an average of (i) a third-party advisor industry report which considered over 200 recent acquisitions across all industries, (ii) an average of Merge’s 2009 completed acquisitions and (iii) the acquisition of Emageon by AMICAS.We believe that this is a reasonable basis for the allocation of the purchase price until such time as we complete the final purchase price allocation.Deferred taxes will be recorded for the difference between the book and tax basis of intangible assets and liabilities other than goodwill.The remainder will be allocated to goodwill, which will not be amortized, but will be reviewed annually and on an interim basis if the events or changes in circumstances between annual tests indicate that an asset might be permanently impaired.The final valuations, and any interim updated preliminary valuation estimates, may differ materially from these preliminary valuation estimates and, as a result, the final allocation of the purchase price may result in reclassifications of the allocated amounts that are materially different from the purchase price allocations reflected below.Upon the completion of our assessment of the estimated fair value of the net assets of AMICAS acquired, any material change in the valuation estimates and related allocation of the purchase price would materially impact our depreciation and amortization expenses, the unaudited pro forma condensed combined financial statements and our results of operations. 1 On July 20, 2009, Merge completed the acquisition of etrials for total transaction consideration of $25.1 million.Under terms of the agreement, Merge acquired all outstanding shares of etrials common stock for consideration per share of $0.80 in cash, without interest, and 0.3448 shares of Merge common stock.On September 1, 2009, Mergecompleted the acquisition of Confirma for total transaction consideration of $16.3 million.Under terms of the agreement, Mergeacquired all outstanding shares of Confirma for 5,422,104 shares of Merge common stock.These acquisitions were each accounted for as a business combination using the acquisition method with Merge identified as the acquirer.The amounts allocated to purchased and developed software, customer relationships, trade names and in-processresearch and development (IPR&D) associated with these two acquisitions are estimated by us based on the work performed by independent valuation specialists, primarily through the use of discounted cash flow techniques.The asset lives are determined based on projected future economic benefits and expected life cycles of the acquired intangible assets.Amortization on the value assigned to IPR&D commenced upon completion of the associated research and development efforts.The amounts assigned to goodwill related to these two acquisitions were not deductible for federal income tax purposes.In addition, there was no deferred tax liability arising from the acquisition of the identifiable intangible assets associated with these two acquisitions.On April 2, 2009, AMICAS completed the acquisition of Emageon for total transaction consideration of $39.0 million in cash.The pro forma results of operations and financial position include adjustments to eliminate the effects of intangible assets and associated amortization recorded as a result of this transaction. The unaudited pro forma condensed consolidated financial statements are provided for informational purposes only and are not intended to represent or be indicative of the consolidated results of operations of Merge that would have been recorded had the acquisitions of etrials and Confirma been completed as of the dates presented, or the consolidated results of operations of AMICAS that would have been recorded had the acquisition of Emageon been completed as of the dates presented, and should not be taken as representative of future results of operations or financial position of the combined company. The unaudited pro forma condensed consolidated statements of operations do not reflect the impact of any potential operational efficiencies, cost savings or economies of scale that we may achieve with respect to the combined operations, and do not include costs directly attributable to the transactions that were not incurred as of dates of such statements.We have incurred significant costs related to the acquisition, debt offering and preferred stock issuance.Based upon information available at the date of preparation of these pro forma financial statements, we anticipate total costs of the acquisition to be incurred by both parties, including a break-up fee owed to a former potential acquirer of AMICAS, will approximate $20.4 million.The pro forma statements of operations include adjustments to eliminate $12.0 million and $0.6 million of non-recurring acquisition-related expenses incurred through March 31, 2010 and December 31, 2009, respectively. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical consolidated financial statements and accompanying notes contained in the following: · Merge’s Quarterly Report on Form 10-Q for the three months ended March 31, 2010; · Merge’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009; · AMICAS’ Annual Report on Form 10-K for the fiscal year ended December 31, 2009; and · AMICAS’ information for the three months ended March 31, 2010 and accompanying notes included in this Current Report on Form 8-K. 2 MERGE HEALTHCARE INCORPORATED UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET As of March 31, 2010 (In thousands of US Dollars) Historical Merge Historical AMICAS Pro Forma Adjustments Pro Forma Combined ASSETS (A) (Note 3) Current assets: Cash and cash equivalents $ $ $ ) (C) $ Accounts receivable, net - Inventory - Prepaid expenses ) (D) Deferred income taxes - Preferred stock deposits in escrow - ) (E) - Other current assets - Total current assets ) Property and equipment, net - Purchased and developed software, net (F) Customer relationships and other intangibles, net (G) Goodwill (H) Deferred income taxes - - Investments - - Other assets (I) Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ - $ Accrued wages - Restructuring accrual - Current portion of capital lease obligations - - Preferred stock deposits - ) (E) - Other accrued liabilities - - Deferred revenue ) (J) Total current liabilities ) Capital lease obligations - long term 27 - Deferred income taxes 68 - - 68 Deferred revenue ) (J) Income taxes payable - - Debt - - (K) Other - - Total liabilities Shareholders' equity: Preferred stock - - (L) Common stock 53 22
